     Case: 1:18-cv-04269 Document #: 17 Filed: 10/17/18 Page 1 of 1 PageID #:59

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Matthew Chapman
                                          Plaintiff,
v.                                                         Case No.: 1:18−cv−04269
                                                           Honorable John J. Tharp Jr.
Office of Management and Budget
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 17, 2018:


        MINUTE entry before the Honorable John J. Tharp, Jr:Status hearing held and
continued to 2/21/19 at 9:00 a.m. to set a possible expert discovery schedule. Defendant
did not appear for today's hearing. This case is under the MIDP pilot program. Once the
parties have complied with MIDP, formal discovery may be served. Fact discovery
cut−off set on 2/22/19. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
